                Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

PABLO GAY                                        §
                                                 §
          Plaintiff,                             §
                                                 §
v.                                               §      Case No. 7:20-cv-00220
                                                 §
QUICKEN LOANS, LLC,                              §
f/k/a QUICKEN LOANS INC.,                        §
                                                 §
          Defendant.                             §
                                                 §

                             DEFENDANT QUICKEN LOANS, LLC'S
                                  NOTICE OF REMOVAL

          Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Quicken Loans, LLC1 (“Quicken Loans”) hereby removes this action from the 441st Judicial

District Court of Midland County, Texas, to the United States District Court of the Western District

of Texas, Midland/Odessa Division, and as grounds for removal states as follows:

                                     I. STATE COURT ACTION

1.        On August 31, 2020, Plaintiff Pablo Gay (“Plaintiff”) filed Plaintiff's Original Petition,

Application for Temporary Restraining Order, Temporary Injunction, Permanent Injunction, and

Request for Disclosures (the “Petition”) in the 441st Judicial District Court of Midland County,

Texas, styled Pablo Gay v. Quicken Loans, Inc., Cause No. CV56954 (the “State Court Action”).

2.        Plaintiff asserts claims related to real property located at 608 West Cuthbert, Midland,

Texas 79701 (the “Property”). See Petition, pg. 2. Specifically, Plaintiff seeks to enjoin a

foreclosure sale, and Plaintiff alleges causes of action for negligence, violation of the Real Estate



1
    Effective April 15, 2020, Quicken Loans Inc. changed its name to Quicken Loans, LLC

                       Defendant Quicken Loans, LLC’s Notice of Removal
                                           Page 1
              Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 2 of 7




Settlement Procedures Act (“RESPA”), violation of Texas Property Code section 51.002, breach

of contract, and violation of the Governor’s Executive Orders.

3.       With this Notice of Removal, Quicken Loans removes the State Court Action to this Court

on the bases of diversity jurisdiction and federal question jurisdiction, as more fully described

below.

                                  II. PROCEDURAL REQUIREMENTS

4.       This action is properly removed to this Court because the State Court Action is pending

within this district and division. 28 U.S.C. §§ 124(d), 1441(1), 1446(a).

5.       This removal is timely because it is being filed “within 30 days after receipt by the

defendant, through service or otherwise, a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).

6.       Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit A is a true and correct copy of the

entire file from the State Court Action at the time of this removal.

7.       Pursuant to 28 U.S.C. § 1446(d), with the filing of this Notice of Removal, Quicken Loans

is simultaneously (a) serving Plaintiff with a copy of this Notice of Removal, and (b) filing a copy

of the Notice of Removal in the 441st Judicial District Court of Midland County, Texas. A copy

of the Notice of Removal filed in the State Court Action is attached hereto as Exhibit B.2

                                 III. DIVERSITY JURISDICTION

8.       The Court has diversity jurisdiction in this matter. Where complete diversity exists among

parties and the amount in controversy exceeds $75,000, an action may be removed to federal court.

28 U.S.C. §§ 1332(a), 1441(a). Complete diversity exists in this case because Plaintiff is not a




2
  Quicken Loans has not included Exhibit 1 to the state court removal notice because Exhibit 1 is a copy of
this Notice of Removal.
                      Defendant Quicken Loans, LLC’s Notice of Removal
                                          Page 2
                                                                                                DA 1150799.2
              Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 3 of 7




citizen of the same state as Quicken Loans. See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

As shown below, the amount in controversy requirement is also satisfied.

        A. Diversity of Citizenship

9.      According to Plaintiff’s Original Petition, Plaintiff is a citizen of Texas for purposes of

diversity jurisdiction. See Plaintiff’s Petition, pg. 2.

10.     Quicken Loans is a limited liability company organized under the laws of the state of

Michigan. A limited liability company is a citizen where each of its members is a citizen. See

Harvey v. Grey Wolf Drilling, Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Quicken Loans, LLC’s

sole member is Rock Holdings Inc., a privately held Michigan corporation headquartered in

Detroit, Michigan. According to 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a

citizen of every State and foreign state by which it has been incorporated and of the State or foreign

state where it has its principal place of business. . . .” Thus, Rock Holdings Inc. is a citizen of

Michigan. Wachovia Bank v. Schmidt, 546 U.S. 303, 126 S. Ct. 941, 163 L. Ed2d 797 (2006).

Consequently, pursuant to 28 U.S.C. §1348, for diversity purposes, Quicken Loans is a citizen of

Michigan.

11.     Because Plaintiff is a citizen of Texas and Quicken Loans is not a citizen of Texas,

complete diversity exists among the parties. See 28 U.S.C. § 1332(c)(1).

        B. Amount in Controversy

12.     The amount in controversy requirement is also satisfied. Where a defendant can show, by

a preponderance of the evidence, that the amount in controversy is greater than the jurisdictional

amount, removal is proper. See White v. FCI U.S.A., Inc., 319 F.3d 672, 675 (5th Cir. 2003); see

also St. Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 n.13 (5th Cir. 1998) (“The test is

whether it is more likely than not that the amount of the claim will exceed [the jurisdictional


                      Defendant Quicken Loans, LLC’s Notice of Removal
                                          Page 3
                                                                                           DA 1150799.2
               Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 4 of 7




minimum].”). A defendant can meet its burden if it is apparent from the face of the petition that

the claims are likely to exceed $75,000 or, alternatively, if the defendant introduces other evidence

to show that the amount in controversy more likely than not exceeds the $75,000 requirement.

E.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); Greenberg,

134 F.3d at 1253.

13.     “The amount in controversy is determined from the perspective of the plaintiff, and the

proper measure is the benefit to the plaintiff, not the cost to the defendant.” Berry v. Chase Home

Fin., LLC, No. C-09-116, 2009 WL 2868224, at *2 (S.D. Tex. Aug. 27, 2009). To determine the

amount in controversy, a court may consider actual damages, exemplary damages, and attorney

fees. White, 319 F.3d at 675–76.

14.     Plaintiff seeks injunctive relief preventing Quicken Loans from foreclosing on the

Property. See Petition, pg, 5. “The amount in controversy, in an action for declaratory or injunctive

relief, is the value of the right to be protected or the extent of the injury to be prevented.”

Greenberg, 134 F. 3d at 1252-53 (citing Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir.1983));

see also Allstate Ins. Co. v. Hilbun, 692 F.Supp. 698, 700 (S.D.Miss.1988) (“In actions for

declaratory or injunctive relief, the amount in controversy is measured by the value of the object

of the litigation.”).

15.     If the right to property is at issue, the court will look to the value of the property to

determine whether the minimum amount in controversy amount has been met for jurisdiction.

Nationstar Mortgage LLC v. Knox, 351 Fed. App'x 844, 848 (5th Cir. 2009); Hunt v. Wash. State

Apple Adver. Comm'n, 432 U.S. 333, 347, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977) (“In actions

seeking declaratory or injunctive relief, it is well established that the amount in controversy is

measured by the value of the object of the litigation.”); Waller v. Prof'l Ins. Corp., 296 F.2d 545,


                        Defendant Quicken Loans, LLC’s Notice of Removal
                                            Page 4
                                                                                          DA 1150799.2
              Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 5 of 7




547–48 (5th Cir.1961) (“[W]hen the validity of a contract or a right to property is called into

question in its entirety, the value of the property controls the amount in controversy.”); see also

Berry v. Chase Home Fin., LLC, No. C-09-116, 2009 WL 2868224, at *3 (S.D. Tex. Aug. 27,

2009) (finding under similar claims that, because “[a]bsent judicial relief, Plaintiff could be

divested of all right, title, and interest to the Property . . . , the value of the declaratory and

injunctive relief to Plaintiff is . . . the current appraised fair market value of the Property”).

16.     Additionally, the Fifth Circuit has held that where a plaintiff seeks injunctive and

declaratory relief related to the ability to enforce a deed of trust, the value of the property represents

the amount in controversy” for purposes of determining diversity jurisdiction. Farkas v. GMAC

Mortgage, L.L.C., 737 F.3d 338, 342-43 (5th Cir. 2013) (“In actions enjoining a lender from

transferring property and preserving an individual's ownership interest, it is the property itself that

is the object of the litigation; the value of that property represents the amount in controversy.”)

(citing Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir.1973)).

17.     Accordingly, because Plaintiff is seeking injunctive relief and the right to property is at

issue in this case, the amount in controversy is to be determined by the value of the Property. See

Knox, 351 Fed. App’x at 848; Turner v. JP Morgan Chase Bank, N.A., No. 3:12-CV-2701-M (BF),

2013 WL 2896883, at *3 (N.D. Tex. June 13, 2013) (using current market value of property from

the Dallas Central Appraisal District in finding amount in controversy satisfied where plaintiff

sought to prevent foreclosure) (citing Copeland, 485 Fed. App’x at 9).

18.     According to the Midland Central Appraisal District, the current value of the property is

$170,510.00.3 Thus, the value of the Property satisfies the amount in controversy requirement. A


3
   Quicken Loans does not contend that this particular appraisal constitutes the most accurate valuation of
the Property. Such appraisal is provided only for the purpose of establishing a base line value to prove that
the amount in controversy requirement is satisfied.
                       Defendant Quicken Loans, LLC’s Notice of Removal
                                           Page 5
                                                                                                 DA 1150799.2
               Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 6 of 7




true and correct copy of the 2020 tax statement is attached hereto as Exhibit C and is incorporated

herein by reference.

19.    Because there is complete diversity between the parties and the amount in controversy,

$170,510.00, exceeds the $75,000.00 requirement, this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332 and removal is proper.

                              IV. FEDERAL QUESTION JURISDICTION

20.    In addition, this action may be removed to this Court under 28 U.S.C. § 1331. Section 1331

provides that “district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United State.” 28 U.S.C. § 1331. This Court has original

jurisdiction over this action under 28 U.S.C. § 1331 because Plaintiff asserts a cause of action that

allegedly stems from and includes a violation of RESPA, codified as Title 12, Chapter 27 of the

United States Code, 12 U.S.C. §§ 3601-2617. Plaintiff’s RESPA claims arise under the federal

laws of the United States and this Court therefore has federal question jurisdiction over Plaintiff’s

claims. 28 U.S.C. § 1331.

21.    To the extent the Petition alleges statutory, state common law, or other nonfederal claims,

this Court has supplemental jurisdiction over any such claims because those claims arise out of the

same operative facts as Plaintiff’s RESPA claims. 28 U.S.C. § 1367.

                                V. RESERVATION OF RIGHTS

22.    In filing this Notice of Removal, Quicken Loans does not waive, and specifically reserves,

any and all objections as to service, objections to personal jurisdiction, defenses, exceptions, rights,

and motions.




                       Defendant Quicken Loans, LLC’s Notice of Removal
                                           Page 6
                                                                                             DA 1150799.2
             Case 7:20-cv-00220 Document 1 Filed 09/08/20 Page 7 of 7




                                       VI. REMOVAL

       WHEREFORE, Defendant Quicken Loans, LLC removes this action from the 441st

Judicial District Court of Midland County, Texas, to the United States District Court for the

Western District of Texas, Midland/Odessa Division, so that this Court may assume jurisdiction

over the case as provided by law.


                                               Respectfully submitted,

                                            By: /s/ Jacob Sparks
                                               Jacob Sparks
                                               Texas Bar No. 24066126
                                               Shelby Wilson
                                               Texas Bar No. 24106581

                                               SPENCER FANE LLP
                                               5700 Granite Parkway, Suite 650
                                               Plano, Texas 75024
                                               Tel: (214) 750-3624
                                               Fax: (214) 750-3612
                                               Email: JSparks@SpencerFane.com
                                               Email: SWilson@SpencerFane.com

                                               Attorneys for Quicken Loans Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, I served this Notice of Removal on the

following party in compliance with the Federal Rules of Civil Procedure:

       Robert Clarence Newark, III
       Newark Firm
       1341 W. Mockingbird Lane, Ste. 600W
       Dallas, TX 75246
       Tel: 866-230-7236
       Fax: 888-316-3398
       Email: office@newarkfirm.com

                                    By: /s/ Jacob Sparks
                                       Jacob Sparks


                    Defendant Quicken Loans, LLC’s Notice of Removal
                                        Page 7
                                                                                    DA 1150799.2
